DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (US 2010/0270413).
Chien discloses a cord reel comprised of a rotary wheel 20 on which a cord 91 is wound and a stop button 60 working cooperatively with the rotary wheel. The cord winding module further comprises a spring wire 52 working cooperatively with the stop button as an elastic support device. The stop button automatically brakes the rotary wheel under the action of the elastic force of the spring wire and prevents the rotary wheel from retracting the cord. The spring wire has an arc shape, as shown in figures 4 and 5. A fixing cover 11, 12 covers the rotary wheel and the stop button is installed at a side of the fixing cover, as shown in figures 1 and 4 with a receiving groove formed on the body of the fixing cover, and the spring wire is installed in the receiving groove to push the stop button, to drive the stop button to brake the rotary wheel. The receiving groove has an arc shape, as shown in figure 4, and both ends of the spring wire are bent to form an engaging portion. The stop button 60 is a lever structure where a mounting hole is arranged in the middle of the stop button, the mounting hole is engaged with a pin to mount the stop button at a side of the fixing cover, and the stop . 
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant appears to argue a design choice and unintended consequence of the instant invention. The Applicant argues that the structure of the prior art of Chien takes up a large space and limits the miniaturization of the device. Applicant further argues that the placement of the torsion spring does not allow for a reduced height of a blocking element and the space occupied. While the size of the device may be larger in scale and operation compared to the instant invention the features of the instant invention are still disclosed by the prior art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 2, 2021